As filed with the U.S. Securities and Exchange Commission on September 24, 2015 File Nos. 333-179904 and 811-22649 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 171 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.171 x (Check appropriate box or boxes) iShares U.S. ETF Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 1 Iron Street Boston, MA 02210 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. DEEPA DAMRE, ESQ. WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS NEW YORK, NY 10019-6099 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On October 23, 2015, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 171 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until October 23, 2015, the effectiveness of the registration statement for the iShares Interest Rate Hedged 0-5 Year High Yield Bond ETF (the “Fund”), filed in Post-Effective Amendment No. 150 on March 4, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date May 1, 2015 May 29, 2015 May 28, 2015 June 26, 2015 June 25, 2015 July 2, 2015 July 30, 2015 August 28, 2015 August 27, 2015 September 25, 2015 This Post-Effective Amendment No. 171 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 150. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 171 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the24th day of September, 2015. iSHARES U.S. ETF TRUST By: Manish Mehta* President Date: September 24, 2015 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 171 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman** Trustee Date: September 24, 2015 John E. Martinez** Trustee Date: September 24, 2015 Cecilia H. Herbert** Trustee Date: September 24, 2015 Charles A. Hurty** Trustee Date: September 24, 2015 John E. Kerrigan** Trustee Date: September 24, 2015 Robert H. Silver** Trustee Date: September 24, 2015 Robert S. Kapito** Trustee Date: September 24, 2015 Madhav V. Rajan** Trustee Date: September 24, 2015 Jane D. Carlin** Trustee Date: September 24, 2015 /s/ Jack Gee Jack Gee Treasurer Date: September 24, 2015 *,** By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: September 24, 2015 * Power of Attorney, dated December 31, 2013, for Manish Mehta is incorporated herein by reference to Post-Effective Amendment No. 46, filed January 10, 2014. ** Powers of Attorney, each dated March 25, 2015, for Jane D. Carlin, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, John E. Martinez, Madhav V. Rajan, Mark Wiedman and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 163, filed June 8, 2015.
